Citation Nr: 0823047	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of cervical disc disease with arm neuropathy, 
rated as 20 percent disabling prior to March 11, 2003.

2.  Evaluation of cervical disc disease with arm neuropathy, 
rated as 40 percent disabling from March 11, 2003.

3.  Evaluation of erectile dysfunction associated with Type 
II diabetes mellitus, currently rated as zero percent 
disabling.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Seattle, Washington.  In the February 
2000 rating decision, the RO denied an evaluation in excess 
of 20 percent for cervical disc disease with arm neuropathy.  
In the March 2002 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a zero 
percent evaluation.  In a December 2003 Decision Review 
Officer decision, a Decision Review Officer granted a 40 
percent evaluation for cervical disc disease with arm 
neuropathy effective March 11, 2003.

The veteran's claim was previously before the Board and 
remanded in February 2005.

The issues of evaluation of cervical disc disease with arm 
neuropathy, rated as 20 percent disabling prior to March 11, 
2003, and evaluation of cervical disc disease with arm 
neuropathy, rated as 40 percent disabling from March 11, 
2003, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Erectile dysfunction is manifested by erectile dysfunction 
only; there is no evidence indicating any penile deformity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.115b, 
Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in November 2001 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit evidence related to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in October 2006.

The October 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in March 2003 provided the 
veteran with the rating criteria used to determine his 
disability evaluation.  The veteran's claim was then 
subsequently readjudicated in January 2008.  Therefore, the 
veteran has been provided with all necessary notice regarding 
his claim for an increased evaluation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's erectile dysfunction disability is rated 
noncompensable under the criteria of 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2007).

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A February 2002 VA examination shows the veteran complained 
of having been impotent for the last two years.

In a March 2002 rating decision, the RO awarded service 
connection for erectile dysfunction, due to diabetes, and 
assigned a noncompensable evaluation.  In that same rating 
decision, the RO awarded special monthly compensation for 
loss of use of a creative organ.

In July 2005, the veteran underwent VA examination.  He 
indicated that his erectile dysfunction began after his 
diabetes diagnosis.  It has progressively gotten worse.  For 
two or three years, he has been completely impotent.  
Medication has not helped him.  On examination, the veteran 
had no deformities of the penis.  He had no hernias, and his 
scrotum and testes were normal in size.  Lab tests indicated 
a low level of testosterone and normal prolactin and 
luteinizing hormone.  The erectile dysfunction was most 
likely due to diabetes mellitus and low testosterone.

The veteran has erectile dysfunction secondary to service-
connected diabetes mellitus.  The question herein is whether 
the veteran is entitled to a 20 percent evaluation under 
Diagnostic Code 7522, which entails both loss of erectile 
power and deformity of the penis.

The evidence reveals no deformity of the penis.  The Board 
cannot conclude there is a deformity when the medical 
examination conducted in July 2005 specifically found no 
deformity.

The Board cannot grant a 20 percent evaluation under 
Diagnostic Code 7522 for erectile dysfunction with deformity 
of the penis without deformity of the penis.  The veteran has 
been granted benefits for loss of use of creative organ based 
on findings in the examinations.  The Board emphasizes that 
the evidence establishes that there is no deformity, and 
there is no contrary lay or medical evidence.

Such loss alone warrants only a zero percent evaluation, as 
the criteria for a compensable evaluation under Diagnostic 
Code 7522 require deformity of the penis.  38 C.F.R. §§ 4.31, 
4.115b.

In sum, the only symptom attributable to the service-
connected erectile dysfunction is simply the erectile 
dysfunction.  This alone without related deformity of the 
penis is insufficient for the granting of a compensable 
evaluation under Diagnostic Code 7522.  As the veteran does 
not meet the minimal criteria for a compensable evaluation 
under this provision, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2007) whether 
or not raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of erectile dysfunction not contemplated in 
the currently assigned zero percent rating permitted under 
the Schedule.  Thus, the evidence preponderates against the 
veteran's claim, and it must be denied.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.


ORDER

A compensable evaluation for erectile dysfunction is denied.


REMAND

In a February 2008 written statement, the veteran indicated 
that in 2006, he was given an additional examination at the 
VA Medical Center (MC) in Seattle concerning his cervical 
spine.  He was scheduled for surgery in the Spring of 2007.  
Surgery was cancelled because the veteran was a cigarette 
smoker.  He currently took narcotics for his pain.  He 
informed the RO that his records could be obtained from the 
Seattle VAMC.  The veteran also indicated that he was moving 
to Oregon and would be transferring his medical care to the 
Portland VAMC in March 2008.

A review of the record shows the most recent VA treatment 
record regarding the veteran's cervical spine disability is 
dated in February 2006.  Surgery was not contemplated or 
discussed at that time.  Since the evidence referenced by the 
veteran is not associated with the claims file, the Board 
finds that a remand is necessary to obtain these VA records 
and associate them with the claims file.  In addition, any 
treatment records from the Portland, Oregon VAMC should also 
be obtained.

Since the veteran had not yet moved when he last contacted 
VA, the Board will remand this claim to the Seattle, 
Washington, RO.  The RO should then verify that the veteran 
moved, noting that he provided a forwarding address in his 
February 2008 written statement.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's change of 
address, as he provided in the February 
2008 written statement.  

2.  Obtain all VA treatment records 
regarding the veteran's cervical spine 
disability from the Seattle, Washington, 
VAMC, dated in 2006, 2007, and 2008.

3.  Obtain all VA treatment records 
regarding the veteran's cervical spine 
disability from the Portland, Oregon VAMC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


